Title: To George Washington from Major General Johann Kalb, 25 November 1778
From: Kalb, Johann
To: Washington, George


  
    Sir
    Camp at Newburgh [N.Y.] Novr 25th 1778.
  
Agreeable to your Excellency’s orders, Col. Weltners whole regt & Baggage will march with one of the Divisions of the Convention Troops, now wait farther orders at Easton.
The first Division of the Prisoners is To cross the River this morning. Gl Smallwood with the first Brigade is actually moving to chester, & I shall march this instant with the Second Brigade (both very Small) to the Clove, to keep the Passages, at my arrival there I will write to Col. malcom to Aquaint him with our Position. I have the Honor to be with great Respect Your Excellency’s most obedient & most humble Servant

  The Baron de Kalb

